Citation Nr: 1525992	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  08-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent from January 19, 2011 to April 16, 2012 for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 70 percent from April 17, 2012 for PTSD.  

3.  Entitlement to an initial compensable evaluation prior to November 14, 2014 for dermatitis of both feet.  

4.  Entitlement to an initial evaluation in excess of 10 percent, from November 14, 2014 for dermatitis of both feet.  

5.  Entitlement to a total rating based upon individual unemployability due to service connected disabilities (TDIU) on a schedular and/or extraschedular basis prior to April 16, 2012.  



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2008, service connection was granted for PTSD, and a 30 percent rating was assigned, effective June 6, 2005.  A December 2008 rating decision found clear and unmistakable error and changed the effective date of the grant of service connection for PTSD to April 5, 2005.  In August 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

In November 2010, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision of June 2012, the Court set aside the Board's decision insofar as it addressed that issue, and remanded the matter to the Board for further adjudication.  

In a February 2012 rating decision, the RO granted a 50 percent rating for PTSD, effective January 19, 2011.  The Veteran filed a notice of disagreement (NOD) to the effective date, indicating that the 50 percent rating should be effective June 6, 2005.  

In June 2013, the Board denied an initial evaluation in excess of 30 percent prior to January 19, 2011.  In May 2014, the Veteran withdrew his claim for an earlier effective date for a 50 percent rating, stating that the Board's June 2013 decision was not appealed as the evidence of record did not support a rating higher than 30 percent prior to 2011.  

In the November 2010 decision, the Board also granted service connection for dermatitis of the left foot and remanded the issue of service connection for dermatitis of the right foot for additional development.  In a rating decision of April 2011, service connection for dermatitis of both feet was granted, and assigned a noncompensable rating, effective September 24, 2001.  The Veteran filed an appeal as to the noncompensable rating assigned in April 2011, and the current appeal ensued.  

By rating decision of January 2015, the noncompensable rating for dermatitis of both feet was increased to 10 percent, effective November 14, 2014.  

In both the rating claims for PTSD and for dermatitis of both feet, the Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35   (1993).  Therefore those claims are still in appellate status.  

The issues of entitlement to initial increased evaluations for dermatitis of both feet and entitlement to a TDIU prior to April 17, 2012 on a schedular and/or extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. From January 19, 2011 to April 16,  2012, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of long term memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; however, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting): inability to establish and maintain effective relationships or symptoms approximating this level of disability have not been shown.  
 
2. From April 17, 2012, the Veteran's PTSD is productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment due to such symptoms as gross impairment in thought processes of communication, persistent delusions and hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives or own name or symptoms approximating this level of disability have not been shown. 



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met from January 19, 2011 to April 16,  2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2014).  
 
2.  The criteria in for an initial evaluation in excess of 70 percent for PTSD have not been met from April 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Service connection for PTSD was granted in a rating decision of May 2008.  The Veteran appealed the assigned initial disability rating.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No further notice is needed under VCAA for the initial rating claim.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO associated the Veteran's VA and private treatment records with the claims file.  No other evidence was identified in connection with this claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The April 2012 and November 2014 examinations were thorough examinations of the Veteran.  The Board finds that the examinations are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issues on appeal decided herein has been met.  38 C.F.R. § 3.159(c)(4) . 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  (2010) requires that the VLJ/Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also sought to identify any pertinent evidence not currently associated with the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet.App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Initial Increased Rating-PTSD 

The Veteran asserts that his PTSD is more severe than currently rated.  He claimed that he continued to be depressed, have short- and long-term memory loss, and did not really like to associate with people.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204,208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2014).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10  (2014).  

When the appeal arises from an initial rating, such as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).   

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130 . 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

The Board also notes that, under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  As indicated in Carpenter v. Brown,  8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130.  

After scrutinizing the evidence - which includes VA outpatient treatment records, private medical statement, and VA examination reports-the Board finds that the totality of the evidence fails to support the assignment of an initial  rating greater than 50 percent for the Veteran's PTSD from January 19, 2011 to April 16, 2012, and no more than an initial rating of 70 percent from April 17, 2012.  

VA outpatient treatment records from January 2011 to January 2012 were associated with the Veteran's Veterans Benefits Management System (VBMS) file and reviewed.  He regularly was seen via telemedicine.  His GAF scores were predominantly 55.  He reported previously attending PTSD group which he found helpful, but could not return as there was no availability at the time.  He did not want to go to the Vet Center, and he was offered anger management and depression groups, which he declined.  He reported having a wife, that he was married to for over 40 years, but no children or grandchildren.  Reports consistently indicated that his appearance was well groomed, and his mood was blunted, he had a blunted affect, and his insight and judgment were fair.  He was not interested in hobbies, and he mostly watched television.  He also listened to Harry Potter and Westerns on audio books from the library.  He had a sleeping disorder wherein he could not sleep more than 2 or 3 hours prior to awakening at night.  He and his wife had limited friends which they saw 2 to 3 times a year.  He no longer went to church with his wife, and was irritable with her on a regular basis, but never physically abusive.  In 2012, he and his brother-in-law who served in the Navy, argued vehemently over what the situation was like in Vietnam.  

The Veteran underwent a VA PTSD examination in April 2012.  He reported a change of medication since he was last seen.  The Veteran's level of occupational and social impairment with regard to his PTSD was described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  It was noted that his wife continued to be supportive, but he essentially had no social activities.  He had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long-term memory, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work and work-like settings, inability to establish and maintain effective relationships, impaired impulse control, such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  The examiner also indicated that the Veteran had panic attacks which occurred more frequently with warm weather when the windows were open and there was more exposure to reminders of Vietnam such as helicopter sounds.  

The examiner also opined that the Veteran's PTSD related symptoms of irritability, poor concentration, depression, anxiety, poor sleep, hypervigilance, and exaggerated startle combine to render him unable to maintain an adequate level of sustained focused activity necessary for work tasks.  Additionally, he was experiencing greater disturbances of mood and motivation which rendered him unlikely to pursue focused activities.  The Vetera was found to technically be able to handle his financial activities, but his wife was taking care of all of those activities in the household.  His GAF score was 49.  

In June 2012, the Veteran was seen by D.O.B., Ph.D.  Dr. D.O.B. stated that he saw the Veteran for his PTSD when his PTSD progressively deteriorated.  He was unable to sleep and when he did, he was only able to sleep a few hours at a time with nightmares.  He had interpersonal deficits and was not able to function well with other people.  He was not able to hold jobs that were supervised by other people and was only able to work when he was unsupervised.  He had anger outbursts, irritability, and was easily provoked by other people.  He had become progressively avoidant to deal with this particular pattern.  The Veteran indicated that his medication had helped, but did not totally alleviate all of his symptoms.  He had psychotherapy, including group psychotherapy, in the past year, but the response was only fair.  He had continued nightmares and flashbacks, and had not been able to work consistently for the past 4 years.  He described his family relationship as okay or fine.  He was married and his wife was supportive.  Since his PTSD had progressed, the Veteran reported that he had become significantly tired, fatigued, run down, depressed, and socially avoidant.   He did not want to go out, he stayed at home, and he did not want to, or understand how to, explain his present status to others.  If he went to a public place, he looked for signs of exit in case there was any harm that could occur.  He attempted to avoid thoughts, feelings, or conversations associated with his military experiences in Vietnam.  He had markedly diminished interest or participation in significant activities which continued to persist and had become progressive.  He no longer enjoyed any of his previous hobbies or outdoor activities.  He continued to have feelings of detachment or estrangement.  He wanted to be alone, not wanting to leave his house, and not having closeness to anyone.  He continued to have symptoms of increased arousal due to his traumatic event.  He had difficulty falling or staying asleep.  He had increased irritability and outbursts of anger.  He was unable to stay focused on anything.  He was hypervigilant and found himself constantly checking to see if things were remiss.  He had some interference in performing activities of daily living, and if he were not encouraged by his wife, he would not pay attention to his personal hygiene, bathe, or shave.  He was extremely depressed and anxious, had panic attacks, chronic sleep impairment, memory loss, and he needed, according to Dr. D.O.B., follow-up treatment.  His diagnoses were PTSD, insomnia due to PTSD, and mood disorder due to PTSD.  His GAF was 55.  

In an August 2013 VA outpatient treatment report, the examiner stated there were no medical changes with the Veteran.  His GAF at that time was 60.  

Pursuant to a remand by the Board, the Veteran underwent a VA PTSD examination in November 2014.  The examiner summarized the Veteran's level of occupational and social impairment as being occasionally decreased in work efficiency with intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner indicated that the Veteran presented to the interview in casual attire with good hygiene.  He was independently mobile, but walked slowly.  While the Veteran reported that his wife often had to encourage him or motivate him, he denied having any problems with caring for his basic physical needs,  including keeping up with his basic hygiene.  He related that he lived with his wife of about 40 years and this was his only marriage.  He denied having any children.  He reported a good relationship with his wife, although he could easily be irritated, be argumentative, and yell at each other.  He stated he did little in the way of household chores, stating he was usually in the way when attempting to help.  He reported spending the majority of his time watching television, listening to Western books downloaded to his iPod from the local library, or sleeping.  He denied having any hobbies, and had not gone fishing for more than 20 years because he had not found a good body of water nearby.  While he denied having much of a social life, he indicated that he could get along adequately with people he did not know.  

Currently, the Veteran reported going to bed around 9:30 pm, and falling asleep within 20-45 minutes most nights.  He reported sleeping 1-2 hours, waking up to use the bathroom, and falling back to sleep in less than 30 minutes; he estimated sleeping 4-5 hours a night in total, getting up for the last time at 5 am.  He stated that he had dreams 1-2 times a week, indicating that this was an improvement due to medication.  He reported that multiple times during the day, he fell asleep for 10-20 minutes while watching television.  He denied participating in any sleep studies.  He described having poor concentration, quickly losing interest in things he watched on television.  He reported listening to audiobooks in 15 minute increments so he could attend to the story, and if he fell asleep listening to them, he did not get too lost.  He stated he was not often interested in new things or learning new skills.  He described avoiding crowded places, and associating with friends and family of his wife.  He stated he was easily irritable, and indicated that he did not talk to his wife for 2 days after arguing over his current C and P appointment.  He denied ever being physically violent towards his wife or other people.  He described feeling frequently watchful, even at home, and that he was easily startled by people approaching him from behind, and loud noises.  He calmed in a fair amount of time, but reported that he remained angry about those incidents for days afterward.  The examiner stated that the Veteran had active symptoms of depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He denied feeling close to anyone in his life, including his wife, and denied being able to share some problems and things about his life.  He indicated that he was easily frustrated and angry, and got into yelling arguments with people.   He indicated that he was easily surprised and reacted suddenly to noises, waking from sleep easily.  He demonstrated memory within normal limits.  The examiner noted some mild to moderate improvement since the April 2012 VA PTSD examination.  However, overall, there was not substantial improvement from the April 2012 VA PTSD examination.  

January 2011 to April 2012

From January 2011 to April 2012, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of long term memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  However, based on the totality of the record, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; necessary to warrant the assignment of a higher (70 percent) rating during this period was not warranted. 

During this period, the Veteran had GAF scores mainly of 55.  His appearance was well groomed.  His mood was blunted, and his insight and judgment were described as only fair.  He was not interested in hobbies, mostly watched television, and listened to audio books from the library.  At this time, although the Veteran did not express having many friends, he did note that he and his wife had friends which he saw 2-3 times a year.  He had a sleeping disorder, and described sleeping no more than 2-3 hours per night.  He also expressed that he was often irritable with his wife, but never was he physically abusive with her or others.  Near continuous panic or depression, affecting the ability to function independently, appropriately, and effectively, impaired impulse control such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships, or symptoms approximating this level of disability, symptoms warranting a 70 percent evaluation, were not shown.  His symptomatology and his GAF were indicative of moderate symptomatology throughout this rating period.  

January 2011 to April 2012

However, during the period since April 2012, the Board finds that the symptoms of the Veteran's PTSD were productive of findings exhibiting occupational and social impairment in family relations, judgment, thinking, or mood.  Again, in not entrenching itself in the list of enumerated symptoms, the Board finds that the totality of the evidence supports the assignment of no more than a 70 percent rating for PTSD during this period. 

As discussed, when the Veteran was seen in April 2012, his medication had been changed.  Although his wife was supportive, instead of seeing friends on occasion, he reported no social activities.  He had panic attacks which were more frequent in the summer, and he had greater disturbances of mood and motivation with the inability to pursue focused activities.  It was also noted that he had begun to neglect his appearance and personal hygiene.  His GAF was 49.  In June 2012, he was seen by a private provider, who provide nearly the same symptomatology.  He was extremely depressed and anxious, had panic attacks, chronic sleep impairment, and memory loss.  Although his GAF was described as 55, it was more reflective of the 49 GAF exhibited 2 months earlier.  In November 2014, he underwent a VA PTSD examination.  His sleeping appeared to have improved with medication, but much of his symptomatology was the same as in 2012.  His irritability and anger seemed increased, but he still was never physically violent with anyone.  Specifically, the examiner noted some mild improvement, but indicated that there was no substantial improvement from his April 2012 VA PTSD examination.  At no time during the appeals period, has the Veteran experienced symptomatology indicative of total occupational and social impairment due to such symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name, or symptoms which approximate this level of disability, symptoms that are indicative of a total rating. 

Based on these findings, the Veteran continues to warrant no more than a 70 percent rating, since the period from April 2012. 

The Board recognizes that the failure to meet the enumerated criteria of 38 C.F.R. § 4.130 does not preclude the Veteran from receiving a higher disability rating. However, as discussed, the totality of the evidence does not rise to the level of a 100 percent rating since April 2012. 

The Board has considered the Veteran's statements that his PTSD is worse.  He asserted, in essence, that he warranted an increased rating for his PTSD disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence, concerning the nature and extent of the Veteran's PTSD, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's PTSD disability is evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1)  (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The symptoms of the Veteran's PTSD were compared with the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why the higher ratings were not warranted throughout.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 11; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  The Veteran initially filed a claim for a TDIU in December 2005.  That issue was denied by rating decision of May 2007.  The Veteran appealed and an appeal on this issued ensued.  During the appellate period, a TDIU was granted, effective April 17, 2012.  The Veteran did not meet the criteria for a TDIU on a schedular basis prior to April 2012.  Thereafter, he was awarded a TDIU, effective April 2012.  As he has already been granted a TDIU, effective April 2012, the issue of a TDIU for any time since April 2012 is not before the Board.  Additionally, the Rice case is not for application, since the TDIU issue has been a claim before VA since December 2005.  The issue of TDIU on a schedular and/or extraschedular basis prior to April 2012 will be addressed on remand.   


ORDER

An initial evaluation in excess of 50 percent for PTSD from January 19, 2011 to April 16, 2012 is denied.  

An initial evaluation in excess of 70 percent for PTSD from April 17, 2012 is denied.  


REMAND

The Veteran indicates that he is unable to work due to his service-connected disabilities.  

By rating decision of January 2015, a TDIU was granted, effective April 17, 2012.  However, the issue of a TDIU was previously on appeal and the claim for TDIU from December 2005 to April 2012 must still be adjudicated on a schedular and/or  extraschedular basis.  

Finally, the Veteran stated in April 2012 that he desired a videoconference hearing to address his initial increased ratings for his service-connected dermatitis of the bilateral feet.  He has continued to assert that right to a videoconference hearing since that time.  The Veteran has a right to a hearing on request. 38 U.S.C.A. § 7107(b)  (West 2014); 38 C.F.R. §§ 20.700(a)(e), 20.705 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Review the VBMS file and ensure that all notification and development action, required by the VCAA is completed.  In particular, the AOJ should ensure that notification is provided regarding requirements and development procedures necessary to substantiate a claim for a TDIU from December 2005 to April 2012 on a schedular and/or  extraschedular basis.  

2. Thereafter, and following any additional development deemed warranted, to include additional VA examination if necessary, adjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and provided an opportunity to respond. 

3.  Schedule a Board videoconference hearing for the Veteran for his initial rating claims for dermatitis for bilateral feet.  He should be notified of the date, time, and location of the hearing.  38 C.F.R. § 20.704(b)  (2014).  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


